Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Non-Final Office action is in reply to the request for continued examination filed 9/13/2022.
Claims 1 and 13 have been amended.
Claims 12, 14, 15 and 17-21 were previously cancelled.
Claims 1-11, 13, 16 and 22 are pending.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/13/2022.
Response to arguments/amendments
As it relates to the 35 USC 103 rejection, applicant generally states that, “...the cited references do not render the pending claims as amended herein obvious ... claim 1 now recites "based on the risk score output, automatically determining from among a plurality of return processing options at least one return processing option and corresponding refund for the particular customer and particular product; and presenting the at least one return processing option and the corresponding refund of the at least one return processing option within the user-interface of the retail website”.  Applicant’s arguments have been considered but they are unpersuasive. As noted in the Final Office action, and further presented in this Non-Final Office action, Harris teaches a Cloud Service Facilitator (CSF) method/system for receiving transaction information for user purchase requests, refund requests, and product/service replacement requests from a merchant. Harris further teaches a method/system for identifying consumers who exhibit risky behavior by calculating risk scores as a function of various risk factors including but not limited to product information, transaction information and consumer behavior. Harris discloses a refund schedule for determining a refund apportionment type a merchant may wish to use including but not limited to history of refunds, total spend, risk and others; and that thresholds may be set. Harris further discloses that a variation of a refund (as a percentage of purchase price) with time and/or usage could be presented, and points applicant to Fig 7, ¶61: “...FIG. 7 shows a logic flow diagram illustrating example refund schedule in some embodiments of the CSF. In some embodiments, a refund schedule may identify a list of refund apportionment types and associated thresholds. For example, in one implementation, the CSF may determine the refund apportionment type a merchant may wish to use at 705. In one implementation, examples of refund apportionment type include, without limitation, time (T) 710, history of refunds (NR) 715, total spend (S)720, risk (R)725 and others 730. For each apportionment type one or more thresholds may be set...”; ¶62: “...FIG. 8A, 8B, shows a graphical diagram illustrating example variation of refund with time and/or usage in some embodiments of the CSF. In one implementation, refund (as a percentage of the purchase price) may vary exponentially with time and/or usage...”; ¶82”  the CSF controller 1601 may be connected to and/or communicate with entities such as, but not limited to: one or more users from user input devices 1611; and ¶83: “... The term "client" as used herein refers generally to a computer, program, other device, user and/or combination thereof that is capable of processing and making requests and obtaining and processing any responses from servers across a communications network. A computer, other device, program, or combination thereof that facilitates, processes information and requests, and/or furthers the passage of information from a source user to a destination user is commonly referred to as a "node."  In view of the above, Examiner contends that Harris teaches the limitation, “"based on the risk score output, automatically determining from among a plurality of return processing options at least one return processing option and corresponding refund for the particular customer and particular product; and presenting the at least one return processing option and the corresponding refund of the at least one return processing option within the user-interface of the retail website”. Applicant then states, “...Harris does not relate to refunds for any physical products. Instead, Harris relates only to cloud- based software ownership and licenses. Chen does not remedy this deficiency of Harris, nor is it cited as such. Chen relates to returns of products at a physical "automated kiosk" (Title). Chen addresses potential retail fraud in-store, not through return shipping therefore neither option nor their combination would have led a person having ordinary skill in the art in any particular direction when contemplating a system in which products are returned from a distance (i.e., anything involving a "return shipping" option). Applicant’s arguments have been considered but they are unpersuasive. In response to applicant's argument that Harris does not relate to refunds for any physical products, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Harris teaches a method/system for receiving transaction information for user purchase requests, refund requests, and product/service replacement requests from a merchant. Harris further teaches analytics system for identifying consumers who exhibit risky behavior by calculating risk scores as a function of various risk factors including but not limited to product information, transaction information and consumer behavior. Chen teaches a machine learning model trained on historical information to predict and determine a risk score/level associated with a return item and allows for processing a refund based on the determined risk level.  Harris and Chen are directed to the same field of endeavor since they are related to a method/system for managing return requests in a computing environment. A person of ordinary skill in the art would have been motivated to combine the known machine learning model features of Chen with the analytics service and method/system for managing risks associated with user transactions as taught by Harris to achieve the claimed invention with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning techniques into similar systems, hence resulting in an improved system for efficient return fraud detection to reduce return loss. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for managing risks associated with user transactions of Harris and the machine learning model features for determining a risk level of a return as taught by Chen since it allows for predicting a risk score of a return request using a machine learning model trained on historical user information (claim 16, col 2, lines 35-49). Examiner has modified the rejection to further explain how the claims are being interpreted and addressed each of the claims in this Non-Final Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11, 13, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al., US Patent Application Publication No US 2012/0271660 A1, in view of Chen et al., US Patent No US 10657591 B1.
With respect to Claims 1 and 13,
Harris discloses,
storing within a database historical data relating to product orders and product returns including customer attributes associated with the product orders and returns, product attributes associated with product orders and returns, (¶32: “... The refund display panel may utilize the user's purchase and usage history, and may display relevant information 130a-d affecting the value of the refund. For example, the display area 130 may indicate the length of time passed since purchase 130a, usage information 130b, refund history 130c, and/or the like. The UI may also display the amount of refund 130d that the user, based on the purchase and usage history 130a-c, is eligible for...”; ¶54: “...the CSF may provide a user profile query input 515 to one or more CSF databases and/or tables 506 (e.g., purchase database 212a, account database 212b, merchant database 212c, etc.). In one implementation, the user profile query input may include the extracted pieces of information and the query results 520 may include the unique record key associated with the user and the product/service being returned and/or other information (e.g., merchant ID) ...”)
receiving a particular customer log-in and an indication of an initiation of a particular product return at a user-interface of a retail website (¶40: “.... The client device 204 may generate an access request 274 using the user provided login and/or other credentials and send the access request to the merchant server 206...”)
an indication of fraudulent or non- fraudulent activity associated with the product orders and returns; (Fig 1B, ¶32: “...The refund display panel may utilize the user's purchase and usage history, and may display relevant information 130a-d affecting the value of the refund. For example, the display area 130 may indicate the length of time passed since purchase 130a, usage information 130b, refund history 130c, and/or the like...”;¶75: “...the CSF may identify consumers who exhibit risky behavior such as repeated refund requests, or consumers who exhibit desired behavior such as high spend, and may quantitatively characterize such consumers by calculating risk scores...”)
based on the risk score output, automatically determining from among a plurality of return processing options at least one return processing option and corresponding refund for the particular customer and particular product, (Fig 1B, “CSF refund request channel”; ¶32: “... The refund display panel may utilize the user's purchase and usage history, and may display relevant information 130a-d affecting the value of the refund. For example, the display area 130 may indicate the length of time passed since purchase 130a, usage information 130b, refund history 130c, and/or the like...”; Fig 7, ¶61: “...FIG. 7 shows a logic flow diagram illustrating example refund schedule in some embodiments of the CSF. In some embodiments, a refund schedule may identify a list of refund apportionment types and associated thresholds. For example, in one implementation, the CSF may determine the refund apportionment type a merchant may wish to use at 705. In one implementation, examples of refund apportionment type include, without limitation, time (T) 710, history of refunds (NR) 715, total spend (S)720, risk (R)725 and others 730. For each apportionment type one or more thresholds may be set...”; ¶62: “...FIG. 8A, 8B, shows a graphical diagram illustrating example variation of refund with time and/or usage in some embodiments of the CSF. In one implementation, refund (as a percentage of the purchase price) may vary exponentially with time and/or usage...”; ¶75: “...real time consumer scores may be determined based on transaction information and/or consumer behavior. For example, using historical transaction data, the CSF may identify consumers who exhibit risky behavior such as repeated refund requests... the risk score may be a function of instances of risk factors such as refunds, instances of retention, product/service value, length of customer patronage, and/or the like... the risk score may be a weight sum of the risk factors)
presenting the at least one return processing option and corresponding refund of the at least one return processing option within the user-interface of the retail website. (¶32: “... The refund display panel may utilize the user's purchase and usage history, and may display relevant information 130a-d affecting the value of the refund. For example, the display area 130 may indicate the length of time passed since purchase 130a, usage information 130b, refund history 130c, and/or the like. The UI may also display the amount of refund 130d that the user, based on the purchase and usage history 130a-c, is eligible for. The user may view this information and may either accept the determined refund by selecting the get refund button 135, or cancel the refund transaction by selecting the cancel button 140...” Fig 7, ¶61: “...FIG. 7 shows a logic flow diagram illustrating example refund schedule in some embodiments of the CSF. In some embodiments, a refund schedule may identify a list of refund apportionment types and associated thresholds. For example, in one implementation, the CSF may determine the refund apportionment type a merchant may wish to use at 705. In one implementation, examples of refund apportionment type include, without limitation, time (T) 710, history of refunds (NR) 715, total spend (S)720, risk (R)725 and others 730. For each apportionment type one or more thresholds may be set...”; ¶62: “...FIG. 8A, 8B, shows a graphical diagram illustrating example variation of refund with time and/or usage in some embodiments of the CSF. In one implementation, refund (as a percentage of the purchase price) may vary exponentially with time and/or usage...”; ¶82”  the CSF controller 1601 may be connected to and/or communicate with entities such as, but not limited to: one or more users from user input devices 1611; and ¶83: “... The term "client" as used herein refers generally to a computer, program, other device, user and/or combination thereof that is capable of processing and making requests and obtaining and processing any responses from servers across a communications network. A computer, other device, program, or combination thereof that facilitates, processes information and requests, and/or furthers the passage of information from a source user to a destination user is commonly referred to as a "node.")
Harris discloses all of the above limitations, Harris does not distinctly describe the following limitations but Chen however as shown discloses,
training a computerized model with the historical data to identify a likelihood of fraud occurring based on both the customer attributes and the product attributes to establish a trained model;( col 14, lines 20-24: “...Return system 307, in some embodiments, may be implemented as a computer system (e.g., a server) that determines a risk level relating to a return item by executing a machine learning model trained on historical information 305 stored in database 304 in real time...”; col 18, lines 15-20: “... The return request may comprise information related to return such as a customer ID, order ID, return ID, product information, etc. Upon receiving the return request, return system 307 may predict a risk score associated with the return item in real-time, lines 24-34: “...the supervised machine learning model is trained on historical information (x) with selected variables to predict the risk score (Y). A few examples of input variable may be a return history, a return amount, a list of returned products, a return time, etc. The output of model, a risk score (Y) relating to a return item, may determine a risk score of return, wherein the risk score is higher for a high-risk return item....”)
responsively, providing customer attributes of the particular customer and product attributes of the particular product to the trained model with the trained model responsively determining and outputting a risk score representative of the particular customer and the particular product being involved in fraudulent activity;(col 14, lines 20-24: “...Return system 307, in some embodiments, may be implemented as a computer system (e.g., a server) that determines a risk level relating to a return item by executing a machine learning model trained on historical information 305 stored in database 304 in real time. Return system 307 may comprise a communicating capability which enables return system 307 to communicate with system 100 in FIG. 1A through internal front-end system 105. In addition, return system 307 may also process a refund for the return item. In some embodiments, return system 307 may include one or more memory devices 306 storing instructions and one or more processors 303, which may predict a risk score of a return request relating to a return item, transmitted from kiosk 301, by deploying the machine learning model on the return item. The return request may comprise information related to return such as a customer ID, an order ID, a return ID, product information, etc. Upon receiving the return request, processor 303 may predict a risk score associated with the return item in real-time, so a customer returning the return item may receive a decision at the kiosk 301 immediately...”; lines 64-66: “...Return system 307 may include historical tags associated with return frauds and the historical tags may train the supervised machine learning model and estimate the score threshold.”)
Harris teaches a method/system for receiving transaction information for user purchase requests, refund requests, and product/service replacement requests from a merchant. Harris further teaches analytics system for identifying consumers who exhibit risky behavior by calculating risk scores as a function of various risk factors including but not limited to product information, transaction information and consumer behavior. Chen teaches a machine learning model trained on historical information to predict and determine a risk score/level associated with a return item and allows for processing a refund based on the determined risk level.  Harris and Chen are directed to the same field of endeavor since they are related to a method/system for managing return requests in a computing environment. A person of ordinary skill in the art would have been motivated to combine the known machine learning model features of Chen with the analytics service and method/system for managing risks associated with user transactions as taught by Harris to achieve the claimed invention with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning techniques into similar systems, hence resulting in an improved system for efficient return fraud detection to reduce return loss. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for managing risks associated with user transactions of Harris and the machine learning model features for determining a risk level of a return as taught by Chen since it allows for predicting a risk score of a return request using a machine learning model trained on historical user information (claim 16, col 2, lines 35-49).
Independent claim 13 recites substantially similar limitations as independent claim 1 therefore, it is also rejected based on the same rationale above.

With respect to Claim 2,
Harris and Chen disclose all of the above limitations, Harris further discloses,
Page 19 of 24110604704MML-HAVEN-003-USPATENTwherein the historical data includes total orders, total spent, total purchases, and percentage of returns to purchases. (¶32: “... The refund display panel may utilize the user's purchase and usage history, and may display relevant information 130a-d affecting the value of the refund. For example, the display area 130 may indicate the length of time passed since purchase 130a, usage information 130b, refund history 130c, and/or the like...”)

With respect to Claim 3, 
Harris and Chen disclose all of the above limitations, Harris further discloses,
wherein determining the at least one return processing option for the particular customer includes excluding at least one of the pluralities of return processing options based on the risk score exceeding a predetermined threshold. (¶59: “... If the product/service is authorized for refund, a transaction record corresponding to the record key may be retrieved at 625. A determination may be made at 630 to ascertain if the refund period has expired. For example, the refund schedule may specify that a product/service purchased more than a year before the refund request date may not be eligible for refund because the refund period may be limited to months after the purchase date. If the refund period has expired, the user may be sent a notification of declined refund at 635. On the other hand, if the refund period has not expired, the CSF may obtain a depreciation rate associated with the product/service from the refund schedule to calculate depreciation of the product/service at 640. In one implementation, depreciation of the product/service may be time based. For example, the product or service that initially cost $100 may depreciate to $50 within three months. In another implementation, depreciation may be usage based...”)

With respect to Claim 4,
Harris and Chen disclose all of the above limitations, Harris further discloses,
 wherein the historical data includes total returns, total refund amount, (¶32: “... The refund display panel may utilize the user's purchase and usage history, and may display relevant information 130a-d affecting the value of the refund. For example, the display area 130 may indicate the length of time passed since purchase 130a, usage information 130b, refund history 130c, and/or the like...”)
total replacement amount, total advance replacement amount (¶77: “...CSF may also generate reports, for example, on a monthly basis reports on refunds, offer redemptions, upgrades and/or product replacements for the merchant. Such reports, in one implementation, may be used by the CSF and the merchant for disbursements and/or accounting settlement purposes....”; ¶64: “...The CSF may provide consumers a means of requesting refund even when the service is discontinued or is defunct, or the merchant is out of business. In one implementation, the consumer may request the CSF for a refund. The CSF may verify that the service is in fact defunct or the merchant is out of business.... ¶65: “...refund insurance... the merchant can guarantee the customers refund in case they are not fully satisfied with the product/service. Such a guarantee may directly benefit the merchant by presenting the merchant as a trusted entity, and encouraging the customers to purchase from the merchant. Such a guarantee may also prevent the customers from being victims of fraudulent merchants...”; Fig 9, ¶78: “...track products/services for replacement ...  download previously purchased products/services at no cost to his or her new or replacement device. The CSF may in another implementation assist in providing product/service upgrades. For example, a merchant may provide a list of products/services with available upgrades to the CSF...”)
 
With respect to Claim 5,
Harris and Chen disclose all of the above limitations, Harris further discloses,
wherein the at least one return processing option includes a plurality of return processing options including a product refund option, a refund option, and a replacement option.(Fig 1B, Example Refund Request Channel UI – “You are eligible for 30% refund on Grant Theft Auto 3...”; Fig 7, “Refund Apportionment Type”; ¶55: “...refund schedules depending on product type...”;¶61-¶64;¶61: “... when the refund is initiated after 24 hours, the CSF may consider a second apportionment type condition where if the number of returns over a period of time (NR) is less than 15, the user may obtain a 35% refund...”)

With respect to Claim 6,
Harris and Chen disclose all of the above limitations, Harris further discloses s, 
wherein the product refund option further includes a time at which the refund is issued (Fig 7, ¶61: “... a refund schedule may identify a list of refund apportionment types and associated thresholds...”;¶64: “...Triggers for threshold rules may be based on time criteria (products purchased 1 month before, 2 months before, etc.), price criteria (e.g., $100-$200, &gt;$500, $1000, etc.), product type criteria (e.g., enterprise software, gaming software, storage space, etc.), usage criteria, consumer spend with merchant, risk criteria and/or the like...”)

With respect to Claim 7,
Harris and Chen disclose all of the above limitations, Harris further discloses,
wherein the refund option comprises an instant-refund option (¶56: “...the CSF server may send a refund issue message 575 to the client device of the user. The refund issue message 575 may be in the form of an SMS or MMS, email, push notification, webpage confirmation, in app notification, and/or the like. In a further implementation, the refund is issued in substantially real-time and/or on-demand from the user such that the user can instantly see the refund issue message rendered on the client device at 580....”)

With respect to Claim 8,
Harris and Chen disclose all of the above limitations, Harris further discloses,
wherein the risk score exceeding a predetermined threshold represents potential fraudulent customer behavior. (Fig 8A, Fig 9, ¶62: ”... each risk level may correspond to a range of risk score values associated with a user...”; (¶64:“.... Triggers for threshold rules may be based on time criteria (products purchased 1 month before, 2 months before, etc.), price criteria (e.g., $100-$200, &gt;$500, $1000, etc.), product type criteria (e.g., enterprise software, gaming software, storage space, etc.), usage criteria, consumer spend with merchant, risk criteria and/or the like...”;75: “...using historical transaction data, the CSF may identify consumers who exhibit risky behavior such as repeated refund requests, or consumers who exhibit desired behavior such as high spend, and may quantitatively characterize such consumers by calculating risk scores...the risk score may be a function of instances of risk factors such as refunds, instances of retention, product/service value, length of customer patronage, and/or the like. In a further implementation, the risk score may be a weight sum of the risk factors. In another implementation, the product/service transaction history data may be employed to determine probability of customer retention and fraud risk...”; Fig 7).

With respect to Claim 9,
Harris and Chen disclose all of the above limitations, Harris further discloses,
wherein the customer attributes are obtained from at least a prior six months of data describing interactions between the customer and the retail enterprise. (¶64:“.... Triggers for threshold rules may be based on time criteria (products purchased 1 month before, 2 months before, etc.), price criteria (e.g., $100-$200, &gt; $500, $1000, etc.), product type criteria (e.g., enterprise software, gaming software, storage space, etc.), usage criteria, consumer spend with merchant, risk criteria and/or the like. For instance, when a consumer attempts to return a product/service bought more than three months before, the threshold rule related to timing criteria (e.g., purchase period 3 months) may be triggered. The CSF may then access a refund type (e.g., qualified for refund 40% of original purchase price) corresponding to the triggered threshold rule...”)

With respect to Claim 11,
Harris and Chen disclose all of the above limitations, Harris further discloses,
wherein the product attributes include a value of the product and a frequency of fraudulent activity associated with the product. (Fig 1B, ¶32: “...The refund display panel may utilize the user's purchase and usage history, and may display relevant information 130a-d affecting the value of the refund. For example, the display area 130 may indicate the length of time passed since purchase 130a, usage information 130b, refund history 130c, and/or the like...”;¶75: “...the CSF may identify consumers who exhibit risky behavior such as repeated refund requests, or consumers who exhibit desired behavior such as high spend, and may quantitatively characterize such consumers by calculating risk scores...”)

With respect to Claims 16 and 22,
Harris and Chen disclose all of the above limitations, Harris further discloses,
wherein the risk score output is updated in real time based on the customer attributes of the particular customer (¶75: “..., real time consumer scores may be determined based on transaction information and/or consumer behavior. For example, using historical transaction data, the CSF may identify consumers who exhibit risky behavior such as repeated refund requests, or consumers who exhibit desired behavior such as high spend, and may quantitatively characterize such consumers by calculating risk scores. In one implementation, the risk score may be a function of instances of risk factors such as refunds, instances of retention, product/service value, length of customer patronage, and/or the like. In a further implementation, the risk score may be a weight sum of the risk factors...”)
wherein the customer attributes include a customer profile, historical sales order metrics, and historical return metrics from a customer attribute database. (¶32: “... The refund display panel may utilize the user's purchase and usage history, and may display relevant information 130a-d affecting the value of the refund. For example, the display area 130 may indicate the length of time passed since purchase 130a, usage information 130b, refund history 130c, and/or the like. The UI may also display the amount of refund 130d that the user, based on the purchase and usage history 130a-c, is eligible for...”)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harris, Chen in further view of Hammond et al., US Patent Application Publication No US 2016/0321661 A1.
With respect to Claim 10,
Harris and Chen disclose all of the above limitations, Harris further discloses,
wherein the customer attributes include customer profiles that include past calculated risk scores, (¶62: “... the refund may exponentially decay to 0% with time and/or usage (e.g., frequency and/or session length). An example refund function that exponentially decays with time, usage, and time and usage may be represented as: Ae.sup.-a1xtime, Be.sup.-b1xusage and Abe.sup.-(a1xtime+b1xusage) respectively. In some embodiments of the CSF, % refund may not vary exponentially, but in another form such as linear, quadratic, polynomial, and/or the like. In one implementation, the steepness of the decaying exponential curve may vary for different risk levels, e.g., levels 1-4. In one implementation, each risk level may correspond to a range of risk score values associated with a user, a merchant or both....”; ¶71: “...the CSF may examine data collected since the last evaluation or enrollment, update correlation models, re-calculate risk scores, and/or the like. At 1125, the CSF may determine whether the risk score and/or level changed from the previous values. In one implementation, the percent change from the previous level may be required to be greater than a defined percent change. If there is no change, the CSF may keep the previously calculated premiums and continue processing refund transactions...”)
Harris and Chen disclose all of the above limitations, the combination of Harris and Chen does not distinctly describe the following limitations, but Hammond however as shown discloses,
wherein the customer attributes include customer profiles that include past fraudulent activity and an identification of whether the customer is a known reseller of items purchased from the retail enterprise (¶72: “...a “negative file,” such as a listing of customers 110 who are known to have been involved with past fraudulent returns or past criminal activity, may be maintained and used to make return authorization determinations...”;¶91: “...The client data 192 may include sales data and return authorization data generated by the client 120 and/or the return authorization service 102 and the customer identifier and linked transactions generated by the customer identifier extraction service 170..  past association with proper, fraudulent, and/or questionable merchandise returns, and the like...SKU categories...”;¶127: “...The customer's address can also be compared against a “negative list” of addresses known to be associated with fraudulent returns..”; ¶154: “..The identification service 180 determines that a group of linked transaction records represents an organized retail crime (ORC) ring (e.g., a group of individuals committing retail frauds in concert in an organized fashion) if the number of IDs (e.g., the number of individuals or IDs associated with the group of linked transaction records) used over a first specific time period (e.g., past month, past 180 days, past year, past 5 years, etc.) is greater than a first threshold number (e.g., 3, 4, 5, 6, 10, etc.)...”;¶178: “..., the return fraud type associated with each nomination may include one or more of high volume returner (HVR), organized retail crime (ORC), renter, return of stolen items, gift card seller, or reseller...”)
Hammond teaches a method/system for receiving client data and return authorization data associated with a client computing system. Harris, Chen and Hammond are directed to the same field of endeavor since they are related to a method/system for managing return requests in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cloud service techniques for managing risks associated with transactions of Harris and the machine learning model features for determining a risk level of a return as taught by Chen with the electronic monitoring method/system as taught by Hammond since it allows for analyzing large amounts of purchase and return transaction data of a consumer and merchant, and identifying potential return abuses and frauds committed against the merchant based on the data  (¶3, ¶72, ¶91, ¶127, ¶154, ¶178).

Conclusion
References cited but not used:
US Patent Application Publication No US 20210150616 A1, Kentris et al., “System and Method for Facilitating E-Commerce Product Returns using Orders for Returned”, relating to method/system for processing product returns.
US Patent Application Publication No US 2014/0172697 A1, Ward et al., “Systems and Methods for Detecting Fraud in Retail Return Transactions”, relating to generate one or more risk scores associated with the retail transaction based at least in part on the evaluating of the one or more risk factor conditions.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
 /KIMBERLY L EVANS/ Examiner, Art Unit 3629 

                                                                                                                                                                                                  /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629